[Cite as Whitehead v. Ohio Dept. of Rehab. & Corr. Bur. of Record Mgt., 2021-Ohio-1900.]




DENNIS WHITEHEAD                                      Case No. 2020-00116PQ

       Requester                                      Judge Patrick E. Sheeran

       v.                                             DECISION AND ENTRY

OHIO DEPARTMENT OF
REHABILITATION AND CORRECTION-
BUREAU OF RECORD MANAGEMENT

       Respondent

        {¶1} Requester Dennis Whitehead objects to a Supplemental Report and
Recommendation issued on April 15, 2021.                        The Court overrules Whitehead’s
objections for reasons set forth below.
    I. Background
        {¶2} On February 18, 2020, pursuant to R.C. 2743.75(D), Whitehead, a self-
represented litigant, brought a civil lawsuit against Respondent Ohio Department of
Rehabilitation and Correction – Bureau of Record Management (ODRC) in which he
alleged a denial of access to public records. Whitehead sought certain information from
ODRC about Posteal Laskey, a former inmate who is deceased.                                Whitehead
represented that he is writing a nonfiction book on a series of strangulation murders
during the mid-1960s in Cincinnati, Ohio. The court appointed a Special Master in the
cause. The Special Master referred the case to mediation. After mediation failed to
successfully resolve all disputed issues between the parties, the matter was returned to
the Special Master’s docket.
        {¶3} On September 8, 2020, the Special Master issued a Report and
Recommendation in which he recommended ordering ODRC to release certain records.
ODRC objected. The Court issued a Decision and Entry on October 1, 2020, wherein it
sustained one objection and overruled another. The Court, however, did not adopt the
R&R. Rather, the Court “direct[ed] the special master to issue a supplemental R&R
Case No. 2020-00116PQ                       -2-                      DECISION & ENTRY


advising the court (1) whether R.C. 5120.21(F) should apply in this instance to an
inmate who was formerly committed to ODRC and (2) whether in this matter R.C.
5120.21(F) precludes ODRC from being compelled to produce additional records, since,
according to R.C. 5120.21(F), records of inmates committed to ODRC are not
considered public records as defined in R.C. 149.43.” The Court remanded the matter
to the Special Master “for further proceedings consistent with this decision, which may
include a referral of this cause to mediation if both parties agree.”       And the Court
permitted either party to object to the supplemental R&R. The Court stated: “Either
party may object to the supplemental R&R within 10 days after the supplemental R&R is
issued by filing a written objection with the clerk and sending a copy to the other party in
accordance with service requirements contained in Civ.R. 5. If either party timely
objects, the other party may file with the clerk a response within 10 days after an
objection is served and send a copy to the other party in accordance with service
requirements contained in Civ.R. 5. The court defers rendering a final judgment until
after a supplemental R&R is issued and the parties have been afforded an opportunity
to file objections and responses thereto.” (Emphasis added.)
       {¶4} The Special Master thereafter referred the case to mediation. Additional
mediation, however, failed to successfully resolve all disputed issues between the
parties. On April 15, 2021, the Special Master issued a Supplemental R&R wherein he
“recommends the court find that R.C. 5120.21(F) applies to the remaining records
withheld by ODRC but does not itself preclude further disclosure” and he recommends
that court costs be assessed equally between the parties. (Supplemental R&R, 4.)
       {¶5} On April 26, 2021, Whitehead filed written objections to the Supplemental
R&R. Whitehead’s objections were not accompanied by a completed proof of service.
The next day—on April 27, 2021—Whitehead filed a document wherein he stated: “Due
to technical difficulties, Requester is unable to print and send by Certified Mail copies of
the Objection to the Supplemental Report and Recommendation until April 28, 2021.
Case No. 2020-00116PQ                        -3-                      DECISION & ENTRY


Both counsels for Respondent received emailed copies of the Objection on April 26,
2021.” Whitehead also filed another copy of this written objections on April 27, 2021,
which are substantially similar to the objections filed on April 26, 2021.
       {¶6} ODRC has filed a response to Whitehead’s objections. ODRC asks the
Court to overrule Whitehead’s objections and adopt the Supplemental R&R.
   II. Law and Analysis
       {¶7} When Whitehead filed his objections on April 26, 2021, Whitehead failed to
accompany his objections with proof of completed service. Thus, Whitehead failed to
comply with this Court’s order of October 1, 2020, which required a party to send a copy
of written objections to the Supplemental R&R to the other party “in accordance with
service requirements contained in Civ.R. 5.” See Civ.R. 5(A) (generally requiring every
pleading subsequent to the original complaint to be served upon a party unless the
court otherwise orders).
       {¶8} The Court is cognizant that Whitehead is a self-represented litigant.
However, this Court’s orders—as well as the Ohio Rules of Civil Procedure—are not
aspirational and they are not intended to be casually disregarded. See State ex rel.
Fuller v. Mengel, 100 Ohio St.3d 352, 2003-Ohio-6448, 800 N.E.2d 25, ¶ 10, quoting
Sabouri v. Ohio Dept of Job & Family Servs., 145 Ohio App. 3d 651, 654, 763 N.E.2d
1238 (2001) (“‘[i]t is well established that pro se litigants are presumed to have
knowledge of the law and legal procedures and that they are held to the same standard
as litigants who are represented by counsel’”); Travelers Cas. & Sur. Co. of Am. v. E.
Beach Dev. LLC, S.D.Ala. No. 07-0347-WS-B, 2008 U.S. Dist. LEXIS 60030, at *65
(Aug. 7, 2008), fn. 36 (stating that the “Federal Rules of Civil Procedure are not
aspirational, and may not be casually disregarded by parties at their option”).
       {¶9} Pursuant to R.C. 2743.03(D), the Ohio Rules of Civil Procedure “shall
govern practice and procedure in all actions in the court of claims, except insofar as
inconsistent with this chapter.” Civ.R. 5(B)(4) provides, “The served document shall be
Case No. 2020-00116PQ                             -4-                         DECISION & ENTRY


accompanied by a completed proof of service which shall state the date and manner of
service, specifically identify the division of Civ.R. 5(B)(2) by which the service was
made, and be signed in accordance with Civ.R. 11. Documents filed with the court shall
not be considered until proof of service is endorsed thereon or separately filed.”
(Emphasis added.)
        {¶10} Even if Whitehead’s filing of April 27, 2021 is construed as a separately
endorsed proof of service in satisfaction of Civ.R. 5(B)(4), which, in turn, enables the
Court to consider Whitehead’s objections, the Court finds that, notwithstanding
Whitehead’s objections, the Special Master has correctly concluded in the
Supplemental R&R that R.C. 5120.21(F) applies to the remaining records withheld by
ODRC.1      Whitehead’s objections to the Special Master’s Supplemental R&R are
therefore not well taken.
    III. Conclusion
        {¶11} The Court OVERRULES Whitehead’s objections to the Special Master’s
Supplemental R&R of April 15, 2021.                 The Court adopts the Special Master’s
Supplemental R&R.          Judgment is rendered in favor of ODRC.                   Court costs are




1       R.C. 5120.21(F) provides, “Except as otherwise provided in [R.C. 5120.21(C)], records of inmates
committed to the department of rehabilitation and correction as well as records of persons under the
supervision of the adult parole authority shall not be considered public records as defined in [R.C.
149.43].” See R.C. 5120.21(C) (provisions concerning release of an inmate’s medical record).
Case No. 2020-00116PQ                       -5-                  DECISION & ENTRY


assessed equally between the parties. The clerk shall serve upon all parties notice of
this judgment and its date of entry upon the journal.




                                          PATRICK E. SHEERAN
                                          Judge

Filed May 6, 2021
Sent to S.C. Reporter 6/4/21